 



Exhibit 10.87

RESOLUTION OF THE
COMPENSATION COMMITTEE
OF PHH CORPORATION

JUNE 27, 2007

     WHEREAS, pursuant to the PHH Corporation 2005 Equity and Incentive Plan
(the “Plan”), PHH Corporation (the “Corporation”) has granted certain Restricted
Stock Units and Non-Qualified Stock Options that provide for vesting or
acceleration of vesting in the event that the Corporation meets certain annual
performance targets for each of the 2005 through 2008 fiscal years (the
“Performance Targets”);

     WHEREAS, the Compensation Committee has determined that it is appropriate
to maintain the Performance Target for fiscal 2007 based upon the consolidated
pre-tax income after minority interest for the Corporation.

     NOW, THEREFORE, BE IT:

     RESOLVED, that the Performance Target for fiscal 2007 is hereby set as
consolidated pre-tax income after minority interest of $[***], excluding
one-time items, such as merger related expenses, for the Corporation’s fiscal
year ending December 31, 2007 for the vesting of (1) the Restricted Stock Units
granted on February 1, 2005, as amended, in conversion of certain Restricted
Stock Units granted by Cendant Corporation in 2004; (2) the Non-Qualified Stock
Options granted on February 1, 2005, as amended, in conversion of certain
Non-Qualified Stock Options granted by Cendant Corporation in 2004; (3) the
Restricted Stock Units granted on June 28, 2005 and October 26, 2005, as
amended; and (4) the Non-Qualified Stock Options granted on June 28, 2005, as
amended; and

     RESOLVED, that the appropriate officers and employees of the Corporation
are hereby authorized, empowered, and directed, in the name and on behalf of the
Corporation, to execute, acknowledge, and deliver any and all documents,
instruments, and papers, to give all notices that may be required or
appropriate, and to take or cause to be taken such actions as may be determined
to be necessary, appropriate or advisable to carry out the intent or purposes of
all of the foregoing resolutions, such determination to be evidenced
conclusively by the execution and delivery of such documents or the taking of
such actions.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

